Citation Nr: 9901357	
Decision Date: 01/21/99    Archive Date: 02/01/99

DOCKET NO.  94-32 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to recognition of the appellant as a veteran for 
purposes of Department of Veterans Affairs (VA) benefits.


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 1994 determination of the VA 
Regional Office (RO) in Manila, Philippines, which determined 
that the appellant did not have recognized military service 
to establish eligibility for VA benefits.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has recognized active service 
in the United States Armed Forces and that, therefore, he is 
entitled to recognition as a veteran for purposes of VA 
benefits.  He asserts that he had active service as an able 
seaman on United States Army Vessel LT 63, 2nd Transport 
Command C, at Pusan Outport in Pusan, Korea from December 
1953 to May 1956.  He also avers that his vessel served in 
rescue operations during the Korean War as a firefighter and 
as a tow boat.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the appellant's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the appellant does not meet 
the criteria for basic eligibility for purposes of VA 
benefits.


FINDING OF FACT

The service department has certified that the appellant had 
no service in the active military, naval or air service of 
the United States.


CONCLUSION OF LAW

The appellant has not met the basic service eligibility 
requirements and may not be considered a veteran for purposes 
of VA benefits.  38 U.S.C.A. §§ 101, 5107 (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.1, 3.6, 3.7, 3.203 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Law and Regulations

Eligibility for VA benefits is governed by statutory and 
regulatory law which define an individual's legal status as a 
veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.

The term veteran is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  Active military, 
naval, and air service includes active duty.  Active 
duty is defined as full-time duty in the Armed Forces.  
38 C.F.R. § 3.6(a)-(b).  Armed Forces consists of the 
United States Army, Navy, Marine Corps, Air Force, and Coast 
Guard, including their Reserve components.  38 C.F.R. § 3.1.  
Additionally, service in the Philippine Scouts and in the 
organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, is recognized service for certain VA 
purposes, as authorized by 38 U.S.C.A. § 107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.8, 3.9 (1998).  

Pursuant to section 401 of Public Law 95-202, the Secretary 
of Defense has certified that oceangoing service in the 
American Merchant Marine during the period of armed conflict 
from December 7, 1941, to August 15, 1945, constituted 
"active military service" for purposes of entitlement to 
veterans' benefits.  See 38 C.F.R. § 3.7(x)(15); Lorenzano v. 
Brown, 4 Vet. App. 446 (1993).  Additionally active military 
service has been certified to include United States Merchant 
Seamen who served on blockships in support of Operation 
Mulberry and civilian crewmen of the United States Coast and 
Geodetic Survey Vessels who performed their service in areas 
of immediate military hazard while conducting cooperative 
operations with and for the United States Armed Forces within 
the time frame of December 7, 1941 to August 15, 1945.  
38 C.F.R. § 3.7(x)(14) and (20).  Also included are persons 
with active service in the Coast Guard on or after January 
29, 1915, while under jurisdiction of the Treasury 
Department, Navy Department, or the Department of 
Transportation.  38 C.F.R. § 3.7 (h).

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty or original certificate 
of discharge, without verification from the appropriate 
service department if the evidence meets the following 
conditions:

1.  The evidence is a document issued by the 
service department.  A copy of an original document 
is acceptable if the copy was issued by the service 
department or if the copy was issued by a public 
custodian of records, who certifies that it is a 
true and exact copy of the document in the 
custodian's custody; and, 

2.  The document contains needed information as to 
length, time, and character of service; and, 

3.  In the opinion of the VA the document is 
genuine and the information contained in it is 
accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from 
the service department.  38 C.F.R. § 3.203(c); see Sarmiento 
v. Brown, 7 Vet. App. 80 (1994).  With regard to Philippine 
service, certifications by the service department will be 
accepted as establishing periods of recognized service as a 
Philippine Scout, a member of the Philippine Commonwealth 
Army serving with the Armed Forces of the United States, or 
as a guerrilla.  38 C.F.R. §§ 3.8 and 3.9.  Moreover, the 
United States Court of Veterans Appeals (Court) has held that 
a service department determination as to an individual's 
service shall be binding on the VA.  Duro v. Derwinski, 2 
Vet. App. 530 (1992).

Factual Background

In his October 1993 claim, the appellant asserted that he 
entered active service as an able seaman in December 1953 in 
Manila, Philippines and that he separated from active service 
in May 1956 at Fusan, Korea.  The appellant left the 
space for his service number blank.  

A May 1956 Standard Form 50, Department of the Army 
Notification of Personnel Action, shows that the appellant 
was terminated from his position as an able seaman at the 
Pusan Outport by convenience of the government effective May 
21, 1956.  This document reveals that the organizational 
designations were Pusan, Outport 8132D AU APO 59 and the 
headquarters was HQS AFFE/8A APO 301.  This Standard Form 
50 was promulgated by the United States Civil Service 
Commission, Chapter R1 of the Federal Personnel Manual.  It 
was noted that the appellant was not a United States citizen, 
that the personnel action was subject to all applicable laws, 
rules, and regulations, and that the personnel action may be 
subject to investigation and approval by the United States 
Civil Service Commission. 

The appellant also submitted a March 1955 letter of 
recommendation from a Master of the United States Army Vessel 
LT 63.  The Master stated that the appellant was employed 
under his command as an able seaman from December 1953 to 
present and that he had consistently performed his tasks with 
exceptional willingness and hard work and was recommended in 
that capacity.  

In November 1993, the RO submitted a VA Form 70-3101, Request 
for Information, to the National Personnel Records Center 
(NPRC) requesting the appellants complete service report, 
all available medical and clinical records, and complete 
verification of service.  Later in November 1993, the NPRC 
responded by requesting additional information.  

In August 1994, the appellant submitted a NA Form 13075, 
Questionnaire About Military Service, in which he reported 
that he served in the United States Army, that he entered 
active duty in December 1993 at Fusan, Korea, and that he 
was stationed at Fusan, Korea.  He stated that he served 
from December 1953 to May 1956 on the United States Army 
Vessel LT 63, 2d Transport Command C, APO 503, Fusan, 
Outport 8132D AU APO59, HQS AFFE/8A APO 301.  He reported 
that he was released from active duty in May 1956 and that he 
had never worked for the federal government as a civilian.  
The appellant left the space for his selective service number 
blank.

In September 1994, December 1994, March 1995, June 1995, and 
September 1995, the RO again submitted requests for 
information to the NPRC and enclosed the completed NA Form 
13075, Questionnaire About Military Service, the March 1955 
letter of recommendation from the Master of United States 
Army Vessel LT 63, and the May 1956 Standard Form 50, 
Department of Army Notification of Personnel Action.  

In February 1995, the NPRC responded stating that the 
records, if any, regarding the appellant were lost in a fire 
at that facility in July 1973.  The NPRC requested that the 
RO furnish the separation document, the dates of entry and 
discharge, complete organization assignment (company, 
battalion, regiment), and place of discharge.  In October 
1995, the NPRC again requested further information.  

Later in October 1995, the NPRC informed the RO that the 
appellant did not have any active military service.  The NPRC 
suggested that the RO write to C.P.R., 111 Winnebago, St. 
Louis, Missouri 63118 for information regarding civilian 
service.  

By letter dated in April 1996, the NPRC informed the RO that, 
according to the identifying information provided, the NPRC 
was unable to locate any Navy personnel or medical records 
for the appellant.  The NPRC noted that the Standard Form 50, 
Department of Army Notification of Personnel Action, was a 
document produced by the Department of the Army to document 
the appellants separation from civil service in May 1956.  
The NPRC stated that it appeared that the appellant was 
employed as an able seaman for Headquarters Armed Forces, Far 
East 8th Army and was assigned to Landing Transport 63, 2nd 
Transport Command and that he was not a member of the United 
States Navy.  Finally, the NPRC stated that, if the RO was 
able to provide a Navy or Army Service Number, it should feel 
free to resubmit its request for information. 

At the July 1998 hearing conducted by a member of the Board 
at the RO (Travel Board Hearing), the appellant asserted that 
he served as a seaman in the 1950s in Korea and that this 
should be recognized as military service with the United 
States Armed Forces.  Hearing Transcript (Tr.) at 2.  The 
appellant testified that it was a tugboat mission, that 
he was on a tugboat, that weapons were not maintained on the 
tugboat, that they stood by for the United States base in 
case they had an accident, and that he spent his entire 
period of service in Pusan, Korea.  Tr. at 3, 5.  He 
indicated that he was recruited by the United States Army, 
that he went from the Philippines to Korea, and that he 
underwent some training aboard the ship.  Tr. at 5.  He 
reported that after he finished his contract they sent him 
back to the Philippines.  Tr. at 6.  The appellants daughter 
stated that the appellant served in the United States Army 
from December 1963 to May 1966, that he was stationed at 
Pusan, Korea with the United States Army, and that he was 
involved in rescue operations of United States vessels during 
the Korean war.  Tr. at 3.  She also stated that the 
appellant had a signed document from the Department of the 
Army regarding his service, that he had a recommendation 
letter from the master of the U. S. Army vessel LT 63, 2nd 
Transport Command of the APO 503, and that he should receive 
compensation because he served with the United States Armed 
Forces.  Tr. at 6, 7.  

Analysis

In February 1995, the NPRC responded to the ROs request for 
information and stated that the appellants records, if any, 
were lost in a fire at that facility in July 1973.  It is 
noted that, when service records are presumed destroyed, the 
Board has a heightened obligation to explain its findings and 
conclusions and to consider the benefit-of-the-doubt rule.  
OHare v. Derwinski, 1 Vet. App. 365 (1991).  However, the 
NPRC subsequently determined in October 1995 that the 
appellant did not have any active military service.  In April 
1996, the NPRC also reported that the May 1956 SF Form 50, 
Department of Army Notification of Personnel Action, was 
issued to document his separation from civil service as an 
able seaman for Headquarters Armed Forces, Far East, 8th 
Army, on Landing Transport 63, 2nd Transport Command.  As 
noted above, the Court has held that a service department 
determination as to whether or not an individual had 
qualifying service is binding on the VA.  See Duro.  

The appellant has asserted that his active service was from 
December 1953 to May 1956.  He was not a Merchant Marine 
during the period of war from December 7, 1941 to August 15, 
1945.  He has not asserted that he served as a Merchant 
Seaman on blockships in support of Operation Mulberry; he has 
not asserted that he served as a civilian crewman of the 
United States Coast and Geodetic Survey Vessels in areas of 
immediate military hazard while conducting cooperative 
operations with and for the United States Armed Forces within 
the time frame of December 7, 1941 to August 15, 1945; and he 
has not asserted that he served in the Coast Guard while 
under the jurisdiction of the Treasury Department, Navy 
Department, or the Department of Transportation.  See 
38 C.F.R. § 3.7(h), (x)(14) and (20).

While the Board notes the appellants non-military service as 
an able seaman at the Pusan Outport, such paid civilian 
employment is not active duty for VA benefits purposes.  The 
appellant is not shown to have had any active duty, active 
Coast Guard service, or Merchant Marine service from December 
7, 1941, to August 15, 1945.  The Secretary of Defense has 
not certified the appellant's service as active military 
service and there is no evidence of a discharge under 
honorable conditions issued by the Secretary.  Accordingly, 
as the appellant has no active military service, he is not a 
veteran for the purposes of establishing entitlement to basic 
VA benefits and there is no legal basis for favorable action 
on the appellant's claim.  

As the law and not the evidence is dispositive in this case, 
entitlement to 

recognition of the appellant as a veteran for purposes of VA 
benefits is denied due to the absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Basic eligibility for VA benefits is not established; thus, 
the claim is denied.



		
	D. C. SPICKLER
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
